                                                                            SO ORDERED.


                                                                            Dated: October 30, 2020



   1
   2
                                                                            Daniel P. Collins, Bankruptcy Judge
   3                             UNITED STATES BANKRUPTCY  COURT
                                                      _________________________________

   4                                          DISTRICT OF ARIZONA
   5       In re:                                           )               Chapter 13 Proceedings
   6       GINA M. COOKE,                                   )
                                                            )          Case No.: 3:18-bk-10014-DPC
   7                        Debtor.                         )
   8
                                                            )       Adversary No.: 3:18-ap-00519-DPC
           JON FIEBELKORN,
                                                            )
   9                       Plaintiff,                       )       ORDER RE DEBTOR’S MOTION
                                                            )         FOR ATTORNEYS’ FEES
  10                            v.                          )
  11       GINA M. COOKE,                                   )          [NOT FOR PUBLICATION]
                                                            )
  12                      Defendant.                        )
  13
  14            Before the Court is Gina M. Cooke’s (“Defendant” or “Debtor”) motion 1 for an
  15   award of attorney’s fees in the amount of $89,675 in connection with her successful
  16   defense of the nondischargeability complaint brought against her by Debtor’s former
  17   husband, Jon Fiebelkorn (“Plaintiff”). For the reasons stated below, this Court denies
  18   Debtor’s Fee Motion and finds that, although Debtor has sustained her burden under
  19   11 U.S.C. § 523(d), 2 Plaintiff has established that his pursuit of his claims in the Adversary
  20   Proceeding was substantially justified. No other statute or rule cited by Debtor supports
  21   her request for fees. 3
  22
  23       I.   BACKGROUND
  24            Plaintiff’s Complaint sought, under §§ 523(a)(2), (4), (5) and (6), to hold
  25   nondischargeable Debtor’s obligations to him. These obligations are memorialized in the
  26   1
         The “Fee Motion.” See DE 92. “DE” means docket entry in this adversary proceeding No. 3:18-ap-00519-DPC (the
       “Adversary Proceeding”). “Admin DE” means docket entry in this administrative case No. 3:18-bk-10014-DPC (the
  27   “Administrative Case”).
       2
         Unless indicated otherwise, statutory citations refer to the U.S. Bankruptcy Code, 11 U.S.C. §§ 101 – 1532.
  28   3
         This Order constitutes this Court’s findings of fact and conclusions of law pursuant to Rule 7052 of the Rules of
       Bankruptcy Procedure.

                                                                1

Case 3:18-ap-00519-DPC            Doc 105 Filed 10/30/20 Entered 10/30/20 17:11:34                           Desc
                                  Main Document    Page 1 of 10
   1   parties’ May 2016 written marital settlement agreement (the “MSA” or the “Marital
   2   Settlement Agreement”). The MSA was entered into in the State of Illinois in connection
   3   with a marital dissolution proceeding (the “Divorce Case”) commenced in the 10th
   4   Judicial Circuit of Illinois, Woodford County (the “Illinois Court”).
   5             This Court partially granted Debtor’s motion for summary judgment and dismissed
   6   Plaintiff’s § 523(a)(6) claim. The Court also then denied Debtor’s summary judgment
   7   requests on Plaintiff’s § 523(a)(2) and (4) claims finding there existed genuine issues of
   8   material fact, especially concerning Debtor’s intent. At the conclusion of the trial in this
   9   matter, the Court dismissed Plaintiff’s § 523(a)(5) claim finding that Plaintiff’s claims
  10   were not domestic support obligations owed to him.
  11             On June 15, 2020, this Court entered its Under Advisement Order 4 denying the
  12   §§523(a)(2) and (4) relief sought by Plaintiff but also denying Debtor her requested fees.
  13   Debtor then filed her Fee Motion. Although the Under Advisement Order ruled on
  14   Debtor’s fee requests, the Fee Motion never mentions Bankruptcy Rules 9023 or 9024 or
  15   FRCP Rules 59 or 60 or even the word “reconsideration.” Nevertheless, this Court will
  16   address the Fee Motion as if it seeks this Court’s reconsideration of the Under Advisement
  17   Order’s denial of Debtor’s fee request.
  18             Plaintiff responded 5 to the Fee Motion and Debtor replied. 6 No judgment has yet
  19   been entered in this Adversary Proceeding.
  20
  21       II.   JURISDICTION
  22             This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 and
  23   157(b)(2)(I) and 11 U.S.C. § 523(d).
  24
  25   III.      ISSUE
  26             Whether Debtor is entitled to an award of attorney’s fees against Plaintiff in
  27
       4
         DE 77.
  28   5
         DE 98.
       6
         DE 101.

                                                     2

Case 3:18-ap-00519-DPC        Doc 105 Filed 10/30/20 Entered 10/30/20 17:11:34          Desc
                              Main Document    Page 2 of 10
   1   connection with her successful defense of Plaintiff’s nondischargeability complaint
   2   concerning debts owed to him arising out of the parties’ Marital Settlement Agreement.
   3
   4   IV.     LEGAL ANALYSIS
   5           Under the “American Rule,” a litigant in federal court is not entitled to an award
   6   of attorneys’ fees and costs unless an applicable statute or enforceable contract provides
   7   for such award. 7 The Bankruptcy Code does not provide a general right to recover fees. 8
   8   Neither do 11 U.S.C. §§ 523(a)(2) or (4) provide a statutory right to fees in favor of the
   9   prevailing party. However, as the 9th Circuit indicated in Baroff, “a prevailing party in a
  10   bankruptcy proceeding may be entitled to an award of attorney fees in accordance with
  11   applicable state law if state law governs the substantive issues raised in the proceedings.” 9
  12   Moreover, § 523(d) addresses attorney’s fees in a nondischargeability case where the
  13   claim at issue is a consumer debt.
  14           The Court will address (a) state law cited by the Debtor, (b) the parties’ contract,
  15   and (c) § 523(d).
  16
  17                   A. State Law Cited by Debtor
  18           Debtor cites A.R.S. 12-341.01 for the proposition that she is entitled to an award
  19   of attorney’s fees in connection with this Adversary Proceeding. That statute states:
  20                   A. In any contested action arising out of a contract, express or
                       implied, the court may award the successful party reasonable
  21
                       attorney fees. If a written settlement offer is rejected and the
  22                   judgment finally obtained is equal to or more favorable to the
                       offeror than an offer made in writing to settle any contested
  23
                       action arising out of a contract, the offeror is deemed to be the
  24                   successful party from the date of the offer and the court may
                       award the successful party reasonable attorney fees. This
  25
                       section shall not be construed as altering, prohibiting or
  26
  27   7
         Travelers Casualty & Surety Company of America v. Pacific Gas and Electric Company, 549 U.S. 443, 448, 127
       S. Ct. 1199 (2007).
  28   8
         Heritage Ford v. Baroff (In Re Baroff), 105 F.3d 439, 441 (9th Cir. 1997).
       9
         Id. See also In re Bertola, 317 B.R. 95 (9th Cir. BAP 2004).

                                                            3

Case 3:18-ap-00519-DPC          Doc 105 Filed 10/30/20 Entered 10/30/20 17:11:34                      Desc
                                Main Document    Page 3 of 10
   1                       restricting present or future contracts or statutes that may
                           provide for attorney fees.
   2                       B. The award of reasonable attorney fees pursuant to this
   3
                           section should be made to mitigate the burden of the expense
                           of litigation to establish a just claim or a just defense. It need
   4                       not equal or relate to the attorney fees actually paid or
                           contracted, but the award may not exceed the amount paid or
   5
                           agreed to be paid.
   6                       C. The court and not a jury shall award reasonable attorney
                           fees under this section.
   7
   8              Debtor is clearly the prevailing party in this Adversary Proceeding and the MSA is
   9   a written contract between the parties and that MSA gives rise to Plaintiff’s claims against
  10   Debtor. However, the MSA was entered into in Illinois and was approved by the Illinois
  11   Court in the Divorce Case. The events leading up to execution of the MSA occurred in
  12   Illinois and, at all relevant times, the parties were Illinois residents. Performance under
  13   the MSA, especially the refinance or sale of the Illinois residence, was to occur in Illinois.
  14   All the relevant facts and allegations asserted in Plaintiff’s Complaint pertained to events
  15   that occurred in Illinois before Debtor’s August 18, 2018 bankruptcy filing (“Petition
  16   Date”). Debtor points to the Divorce Case’s Illinois judgment having been domesticated
  17   in Arizona on January 18, 2019, but that was nearly a year after the Petition Date and over
  18   one month after commencement of this Adversary Proceeding. The Arizona judgment
  19   domestication does not make the MSA or the Illinois judgment an Arizona contract nor
  20   does it give rise to Debtor’s claim for contractually driven attorneys’ fees. A.R.S. § 12-
  21   341.01 is inapplicable to the case at bar. To use Debtor’s words, the “center of gravity”
  22   in this conflict of law question is in Illinois, not Arizona.
  23              Debtor cites the Arizona Court of Appeals unpublished case of Marriage of
  24   Orinski 10 in support of her proposition that the domestication of a California divorce
  25   judgment in Arizona invokes Arizona’s attorney fee statute, A.R.S. § 12-341.01.
  26   Orinski, however, involved a request for fees in Arizona where, subsequent to the
  27   domestication of the California judgment in Arizona, the parties litigated requests to
  28
       10
            In re the Marriage of Sharon Orinski v. William Orinski, 2011 WL 683756 (Ariz. App. 2011).

                                                                4

Case 3:18-ap-00519-DPC             Doc 105 Filed 10/30/20 Entered 10/30/20 17:11:34                      Desc
                                   Main Document    Page 4 of 10
   1   modify spousal maintenance in Arizona courts. In the case at bar, the parties litigated the
   2   dischargeability of debts incurred and actions taken in Illinois, all prior to the Petition
   3   Date. Orinski is inapplicable to this case.
   4           Illinois law has not been cited by Debtor nor has this Court independently sought
   5   to review Illinois law to see what it might provide to support Debtor’s request for fees.
   6   Since Arizona law is inapplicable to this fee issue and since no other statute or case law
   7   has been brought to this Court’s attention, the Court must find another basis to support
   8   Debtor’s fee request.
   9
  10                    B. The Contract Between the Parties
  11           Debtor points to the MSA as the contract pertinent to her Fee Motion. The Court
  12   finds the MSA is a contract between the parties but, significantly, Debtor does not cite to
  13   any provision within the MSA itself which might support Debtor’s claim for attorney’s
  14   fees nor does this Court read the MSA to provide for fees in the event of litigation
  15   pertaining to the MSA. Just the contrary. Paragraph V of the MSA states “[e]ach party
  16   shall pay their own attorney fees.”
  17           Arizona law is not applicable to Debtor’s Fee Motion. The MSA itself does not
  18   supply a basis for an award of fees to Debtor. Debtor’s fee request may only be granted
  19   if § 523(d) supplies the basis for the requested fees.
  20
  21                    C. Section 523(d) as a Basis for An Award of Attorney’s Fees
  22           The only federal statute cited by Debtor in support of an award of her fees in this
  23   Adversary Proceeding is the statute first mentioned in the Debtor’s papers after entry of
  24   this Court’s Under Advisement Order. 11 In Debtor’s Fee Motion she, for the first time,
  25   references § 523(d) which provides:
  26   11
          In the Court’s Under Advisement Order at page 29, the Court denied Debtor’s request for attorney’s fees noting:
       “Defendant has not argued that this Adversary Proceeding concerns the question of dischargeability of a consumer
  27   debt. Defendant has not demonstrated that an award of attorney’s fees is justified under Federal Rule of Bankruptcy
       Procedure 7054. Defendant has suggested Bankruptcy Rule 7068 provides a basis for awarding her fees in this
  28   Adversary Proceeding. That Rule, however, pertains to offers of judgment and then only to an award of costs if the
       ultimate judgment is more favorable to the offeror. Defendant does not point to having made an offer of judgment

                                                               5

Case 3:18-ap-00519-DPC            Doc 105 Filed 10/30/20 Entered 10/30/20 17:11:34                           Desc
                                  Main Document    Page 5 of 10
   1                     [i]f a creditor requests a determination of dischargeability of
                         a consumer debt under subsection (a)(2) of this section, and
   2                     such debt is discharged, the court shall grant judgment in favor
   3
                         of the debtor for the costs of, and a reasonable attorney’s fee
                         for, the proceeding if the court finds that the position of the
   4                     creditor was not substantially justified, except that the court
                         shall not award such costs and fees if special circumstances
   5
                         would make the award unjust.
   6
   7            The Ninth Circuit Bankruptcy Appellate Panel in Stine 12 quoted the following:
   8                     Section 523(d) was intended to discourage creditors from
   9                     initiating meritless actions based on § 523(a)(2) in the hope
                         of obtaining a settlement from an honest debtor anxious to
  10                     save attorney’s fees [citation omitted]. However, this concern
  11                     must be balanced against the risk that imposing the expense
                         of the debtor’s attorney’s fees and costs on the creditor may
  12                     chill creditor efforts to have debts that were procured through
  13                     fraud declared nondischargeable. In re Carolan, 204 B.R. at
                         987.
  14
  15   Stine went on to say: “However, there is no presumption that the creditor was not
  16   substantially justified simply because it did not prevail.” 13
  17            “In order to prevail on a motion for attorney’s fees under § 523(d), a debtor must
  18   prove that: (1) the creditor requested a determination of the dischargeability of a debt,
  19   (2) the debt is a consumer debt, and (3) the debt was discharged.” 14
  20            1. The Harvey Factors
  21            Debtor satisfies this first factor since Plaintiff’s complaint in this Adversary
  22   Proceeding was entirely focused on his allegedly nondischargeable claims against Debtor.
  23   As to the second Harvey Factor, § 101(8) defines a “consumer debt” as a “debt incurred
  24   by an individual primarily for a personal, family, or household purpose.” Debts related to
  25
       nor has she identified the costs incurred by her in this action. Having supplied the Court with no legal basis to grant
  26   Defendant her attorney’s legal fees in this Adversary Proceeding, the Court hereby denies Defendant an award of
       legal fees.”
  27   12
          In re Stine, 254 B.R. 244 (9th Cir. BAP 2000).
       13
          Id.
  28   14
          In re Harvey, 172 B.R. 314, 317 (9th Cir. BAP 1994) (quoting In re Kullgren, 109 B.R. 949, 953 (Bankr. C.D.
       Cal. 1990)). These three factors are hereinafter referred to as the “Harvey Factors.”

                                                                 6

Case 3:18-ap-00519-DPC            Doc 105 Filed 10/30/20 Entered 10/30/20 17:11:34                              Desc
                                  Main Document    Page 6 of 10
   1   housing fall under the category of “consumer debts.” 15 “It is settled in [the Ninth Circuit]
   2   that the purpose for which the debt was incurred affects whether it falls within the statutory
   3   definition of ‘consumer debt’ and that a debt incurred for business ventures or other profit-
   4   seeking activities does not qualify.” 16 Generally, marital dissolution debts are considered
   5   to be consumer debts if they are not incurred with a profit motive or in connection with a
   6   business transaction. 17 A property settlement agreement in the form of a lump sum award
   7   in a divorce proceeding is a consumer debt. 18
   8           Plaintiff argues that Debtor’s obligation to him “was to account for the couple’s
   9   investment in the real property and the increase in value in that home.” The home, when
  10   acquired, was for a very fundamentally “household purpose.” It was where the parties
  11   lived and raised their child. When the MSA created Debtor’s debt to Plaintiff it was in
  12   recognition that the parties needed to divide these household assets and liabilities. This
  13   MSA-created debt was a consumer debt owed by Debtor to Plaintiff. Plaintiff’s valiant
  14   efforts to distinguish the holding in Palmer 19 and to persuade this Court that the MSA
  15   created something other than a “consumer debt” is to no avail.
  16           This Court finds that Plaintiff’s complaint in this Adversary Proceeding concerned
  17   a consumer debt owed to Plaintiff by Debtor.
  18           The third §523(d) Harvey Factor that the Debtor must prove is that the “debt is
  19   discharged.” Debtor is in a chapter 13 proceeding. Her chapter 13 plan has not yet been
  20   confirmed so, of course, she has not yet received a discharge in this chapter 13 case.
  21   Bankruptcy Judge Madeleine Wanslee had occasion to discuss the applicability of 523(d)
  22   in the context of a case where a debtor’s chapter 11 plan was confirmed and a final decree
  23   was entered but no discharge had yet been granted because the confirmed plan had not yet
  24   been fully performed. In the Livdahl 20 case, Judge Wanslee held “[t]his Court agrees with
  25
  26   15
          In re Stoltz, 286 B.R. 283 (Bankr. D. Vt. 2001).
       16
          In re Hill, 268 B.R. 548, 552-53 (9th Cir. BAP 2001) (discussing “consumer debt” in § 1322(b)(1)).
  27   17
          In re Kestall, 99 F.3d 146 (4th Cir. 1996); In re Steward, 175 F.3d 796 (10th Cir. 1999).
       18
          In re Palmer, 117 B.R. 443, 446 (Bankr. N.D. Iowa 1990).
  28   19
          See FN 1 in Debtor’s Response at DE 98, page 3.
       20
          In re Livdahl, 2019 WL 1077268 (Bankr. Ariz. 2019).

                                                               7

Case 3:18-ap-00519-DPC           Doc 105 Filed 10/30/20 Entered 10/30/20 17:11:34                              Desc
                                 Main Document    Page 7 of 10
   1   both Malone 21 and Baptiste 22 and concludes that the lack of a discharge in this case does
   2   not prevent the Court from making the determination on whether fees and costs should be
   3   allowed under § 523(d). Payment of the fees and costs can be conditioned upon the entry
   4   of discharge.” This Court agrees with Judge Wanslee’s ruling as well as the holdings in
   5   Malone 23 and Baptiste.
   6            Since Debtor satisfied two of the three § 523(d) Harvey Factors and may someday
   7   obtain a bankruptcy discharge (thereby satisfying the third Harvey Factor), the burden
   8   then shifts to Plaintiff to demonstrate his actions were substantially justified. 24 A party
   9   attempting to demonstrate its actions were substantially justified must show that there was
  10   a reasonable basis for the facts asserted, a reasonable basis in the law for the legal theory
  11   proposed and support for the legal theory by the facts alleged. 25
  12            2. Special Circumstances
  13            If Plaintiff is unable to demonstrate his actions were substantially justified, the
  14   Court is required 26 to award Debtor her costs and a reasonable attorney fee for his
  15   proceeding unless the Court finds that “special circumstances would make the award
  16   unjust.”
  17            Plaintiff argues that “special circumstances” exist in this case because Debtor acted
  18   in bad faith by filing her bankruptcy primarily to shed her obligations to Plaintiff but only
  19   after she spent off the home sale proceeds by paying certain other creditors and incurring
  20   certain expenses Plaintiff considered frivolous. This Court rejects Plaintiff’s contention
  21   that Debtor’s pre-petition conduct evidenced her bad faith filing in this chapter 13 case.
  22   Preferring one creditor over another might give rise to avoidable transfers under § 547
  23   but, in the context of this case, it does not demonstrate Debtor acted in bad faith in filing
  24
  25   21
          In re Malone, 2011 WL 3800121, at *4.
       22
          In re Baptiste, 2010 WL 3834607, at *1.
  26   23
          Malone, like the case at bar, involved a §523(d) fee request by a chapter 13 debtor who had not yet obtained their
       chapter 13 discharge.
  27   24
          In re Harvey, 172 B.R. at 517. See also In re Stine, 254 B.R. 244, 249 (9th Cir. BAP 2001)(citing Harvey with
       approval).
  28   25
          In re Hunt, 238 F.3d 1098 (9th Cir. 2001).
       26
          § 523(d) says the “. . . court shall grant judgment in favor of the debtor . . . .”

                                                                8

Case 3:18-ap-00519-DPC            Doc 105 Filed 10/30/20 Entered 10/30/20 17:11:34                            Desc
                                  Main Document    Page 8 of 10
   1   her chapter 13 case. Moreover, the Debtor’s use of some of the home sale proceeds for
   2   such things as fingernail grooming and other personal uses does not, in this case,
   3   demonstrate this case was filed in bad faith. 27
   4            3. Substantial Justification
   5            Since this Court finds no special circumstances exist to make an award of fees
   6   against Plaintiff unjust, the Court must determine whether Plaintiff carried his burden of
   7   demonstrating that his actions in this Adversary Proceeding were substantially justified.
   8            Arguing that Plaintiff’s actions in this Adversary Proceeding were not substantially
   9   justified, Debtor contends that, when the Illinois Court found in July 2017 that Debtor’s
  10   refinancing efforts were proper, this was a clue to Plaintiff that Debtor was acting in
  11   accordance with the MSA and Divorce Case judgment. This contention, even if correct,
  12   misses the point of Plaintiff’s Complaint, namely that Plaintiff was defrauded, and that
  13   Debtor breached her fiduciary duty to Plaintiff when she failed to pay Plaintiff upon sale
  14   of her residence.
  15            Debtor next argues Plaintiff insisted that a fraud occurred before and at the Illinois
  16   Court’s May 2016 trial. Although Plaintiff contends in this Adversary Proceeding that
  17   Debtor never intended to pay Plaintiff amounts set forth in the MSA, Plaintiff’s fraud and
  18   breach of fiduciary duty claims were more urgently focused on what Debtor did and failed
  19   to do once she sold the home in 2018, long after the parties battles in the Illinois Court.
  20   The Court rejects this “no fraud in 2016” argument by Debtor.
  21            Finally, Debtor argues that Plaintiff should have discontinued his efforts in this
  22   Adversary Proceeding once he saw the communications between Debtor and her lawyer
  23   concerning Debtor’s home sale and use of the sale proceeds. These documents were
  24   shared with Plaintiff just before trial. While these documents were not the “smoking gun”
  25   Plaintiff hoped to find and while this Court had doubts about whether these documents
  26   established fraud by the Debtor, Plaintiff acted reasonably in pressing on with the trial to
  27   27
          In addition to the foregoing, in this Court’s Under Advisement Order at FN 98, this Court held: “The Court is
       unwilling to find Plaintiff’s litigation in this Court to have been unjustified or vexatious. While the Court is denying
  28   all of Plaintiff’s causes of action in this Adversary Proceeding, the Court finds his positions in this proceeding to
       have been fairly debatable and brought in good faith.”

                                                                  9

Case 3:18-ap-00519-DPC             Doc 105 Filed 10/30/20 Entered 10/30/20 17:11:34                              Desc
                                   Main Document    Page 9 of 10
   1   test, through cross-examination of the Debtor, what these communications really meant in
   2   the context of Plaintiff’s § 523(a)(2) and (4) claims. 28
   3           Plaintiff argues his pursuit of this Adversary Proceeding was reasonably justified
   4   because (a) denial of Debtor’s motion for summary judgment demonstrated that the Court
   5   found a genuine issue of material fact remained on the question of Debtor’s fraudulent
   6   intent, (b) Plaintiff failed to carry his burden of proof on only two elements of fraud
   7   (fraudulent intent and reliance) but did prove the rest of the elements of Debtor’s fraud
   8   and (c) Plaintiff did introduce numerous documents and testimony tending to support
   9   Plaintiff’s claims of Debtor’s fraudulent intent and reliance on Debtor’s representation. 29
  10   The Court agrees with each of Plaintiff’s arguments. The Court finds that Plaintiff’s
  11   pursuit of this Adversary Proceeding was based on claims that had a reasonable basis in
  12   both fact and law.
  13    V.     CONCLUSION
  14           Based on the foregoing, this Court denies Debtor’s Fee Motion. Debtor has not yet
  15   demonstrated she is entitled to fees under § 523(d) because she has not yet been granted
  16   a discharge in her chapter 13 case. More importantly, if and when she does receive a
  17   discharge, Plaintiff has demonstrated to this Court’s satisfaction that pursuit of his
  18   complaint in this Adversary Proceeding was substantially justified. Further, this Court
  19   finds there are no contractual terms in the parties’ MSA supporting Debtor’s Fee Motion
  20   nor is Arizona law applicable to this matter nor has any other legal basis been supplied to
  21   this Court by Debtor. §523(d) and the American Rule on attorney’s fees determines this
  22   Court’s outcome. Debtor’s Fee Motion is denied.
  23           Plaintiff’s counsel is directed to lodge a form of judgment consistent with both this
  24   Order and the Under Advisement Order but only after sending to Debtor’s counsel a draft
  25   of the form of judgment for his review.
  26           DATED AND SIGNED ABOVE.
  27   28
          Without necessarily needing to resolve the issue of the reasonableness of Debtor’s fees, it has not escaped the
       Court’s attention that Debtor’s fee request totals $89,675 on a non-dischargeable claim sought by Plaintiff in the
  28   amount of $68,925.
       29
          DE 98, page 4.

                                                              10

Case 3:18-ap-00519-DPC           Doc 105 Filed 10/30/20 Entered 10/30/20 17:11:34                           Desc
                                 Main Document    Page 10 of 10
